Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 26-47, the claims 26-47 recite a series for updating one or more database based on dataflow events.  Thus the claims are directed to a statutory category, because a series of updating one or more database based on dataflow events (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite regularly synchronize a portion of customer data, create a first dataflow based on the customer data, wherein a table in a second dataflow references an existing table in the first dataflow, and wherein a particular portion of the existing table is specified to be checked for a change; detect data changes, when one or more criteria have been met, refresh the second dataflow, wherein the one or more criteria include whether the data has changed; and refresh visuals on a page based on detecting changes to the second dataflow.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to do updating one or more database based on dataflow events.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their basic functions updating one or more database based on dataflow events. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step updating one or more database based on dataflow events.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottin et al. (U.S. Pat. 10,324,845 B1).
With respect to claim 26, Gottin et al. discloses a computer program for a database for managing data, the computer program comprising a set of instructions operable to: 
regularly synchronize a portion of customer data (i.e., “Algorithms are also disclosed that implement the methods for updating the properties of an operation given one or more cache placements, and for the heuristic search of the best cache placements.” (col. 12, lines 15-20))
create a first dataflow based on the customer data (i.e., “To analyze whether such an intuition is correct or not, consider an experiment using as input a dataset containing customer ratings for products in a retail setting” (col. 5, lines 32-40) and “the current programming model of in-memory dataflow frameworks, the decision to cache datasets produced by transformations is a manual activity performed by the users. However, as described above in the running example, this decision is hard, even more so when the dataflow involves various transformations and actions, and/or includes loops or iterations, on which the operations may access only a fragment of the data, or when each iteration may require data generated by the previous one. In summary, the cache placement must consider” (col. 6, lines 30-40) and “establishes a dataflow state structure recording values for properties of the dataflow operations for a number of variations of caching various dataflow operations” (abstract)), wherein a table in a second dataflow references an existing table in the first dataflow  (fig. 1 c shows e2: T2[Wingdings font/0xE0]T3  in the second dataflow references an E1: T1[Wingdings font/0xE0]t2)), and wherein a particular portion of the existing table is specified to be checked for a change ((i.e., “determining, using the at least one processing device, for each of the dataflow states, a cache gain factor for each operation in the dataflow as an estimated reduction in the accumulated cost of the dataflow by caching an output dataset of the given operation; determining, using the at least one processing device, a change in the dataflow state structure by caching an output dataset of a different operation in the dataflow, wherein the change propagates changes in the list of the accumulated costs of the operations in the changed dataflow state structure and the list of the number of executions of the operations in the changed dataflow state structure,”(col. 2, lines 5-20) and caching is portion of the existing table as claimed invention); 
detect data changes to the particular portion of the existing table (i.e., “determining, using the at least one processing device, for each of the dataflow states, a cache gain factor for each operation in the dataflow as an estimated reduction in the accumulated cost of the dataflow by caching an output dataset of the given operation; determining, using the at least one processing device, a change in the dataflow state structure by caching an output dataset of a different operation in the dataflow, wherein the change propagates changes in the list of the accumulated costs of the operations in the changed dataflow state structure and the list of the number of executions of the operations in the changed dataflow state structure,”(col. 2, lines 5-20)); 
when one or more criteria have been met, refresh the second dataflow, wherein the one or more criteria include whether the data has changed (i.e., “determining, using the at least one processing device, for each of the dataflow states, a cache gain factor for each operation in the dataflow as an estimated reduction in the accumulated cost of the dataflow by caching an output dataset of the given operation; determining, using the at least one processing device, a change in the dataflow state structure by caching an output dataset of a different operation in the dataflow, wherein the change propagates changes in the list of the accumulated costs of the operations in the changed dataflow state structure and the list of the number of executions of the operations in the changed dataflow state structure,”(col. 2, lines 5-20)); and 
refresh visuals on a page based on detecting changes to the second dataflow (i.e., “determining, using the at least one processing device, for each of the dataflow states, a cache gain factor for each operation in the dataflow as an estimated reduction in the accumulated cost of the dataflow by caching an output dataset of the given operation; determining, using the at least one processing device, a change in the dataflow state structure by caching an output dataset of a different operation in the dataflow, wherein the change propagates changes in the list of the accumulated costs of the operations in the changed dataflow state structure and the list of the number of executions of the operations in the changed dataflow state structure,”(col. 2, lines 5-20)).  
With respect to claim 27, Gottin et al. discloses the computer program of claim 26, wherein the instructions to perform the second data flow include further instructions to perform the second data flow sequentially to the first data flow responsive to the criteria being satisfied (i.e., “A path from an operation to another operation is a sequence of operations that establishes a transitive dependency relationship between these two operations. All actions are executed just once, and the number of paths from an action to itself is defined as 1.” (col. 9, lines 35-40)).  
With respect to claim 28, Gottin et al. discloses wherein the instructions for the first dataflow further include instructions to apply artificial-intelligence to determine trends (i.e., “The exemplary LocalBeamCacheSearch process 700 exemplifies the concept of a beam search, in which the search space is pruned to a small number of promising candidate states. See, for example, P. Norvig, "Paradigms of Artificial Intelligence Programming: Case studies in Common LISP," (Morgan Kaufmann Publishers, Inc.; 1992), incorporated by reference herein in its entirety” (col. 16, lines 21-30)).  
With respect to claim 29, Gottin et al. discloses wherein the instructions further include instructions to determine a schema based at least in part on the trigger (i.e., “determining, using the at least one processing device, for each of the dataflow states, a cache gain factor for each operation in the dataflow as an estimated reduction in the accumulated cost of the dataflow by caching an output dataset of the given operation; determining, using the at least one processing device, a change in the dataflow state structure by caching an output dataset of a different operation in the dataflow, wherein the change propagates changes in the list of the accumulated costs of the operations in the changed dataflow state structure and the list of the number of executions of the operations in the changed dataflow state structure,”(col. 2, lines 5-20) and “be mapped to other in-memory dataflow frameworks by a person of ordinary skill in the art. FIG. 1A illustrates an exemplary dataflow 100 comprised of six transformations (labeled T1 through T6) that are triggered by three actions (labeled A1 through A3), according to one embodiment of the disclosure”(col. 4, line 51-60)) and (i.e., “Since the caching of any one operation effectively modifies the properties of the other operations that dictate the cost of the dataflow” (col. 12, line 1-7)).  
 With respect to claim 30, Gottin et al. discloses wherein the instructions further include instructions to: retrieve at least the first dataflow from a cloud environment; and perform the second data flow in the cloud environment (i.e., “Some illustrative embodiments of a processing platform that may be used to implement at least a portion of an information processing system comprises cloud infrastructure including virtual machines implemented using a hypervisor that runs on physical infrastructure. The cloud infrastructure further comprises sets of applications running on respective ones of the virtual machines under the control of the hypervisor” (col. 19, lines 42-50)).  
 	With respect to claim 31, Gottin et al. discloses wherein the instructions include further instructions operable to: provide a user interface to receive one or more input corresponding to the first and second datasets (fig. 1B having an input dataset and output dataset); and determine the first and second datasets based at least in part on the one or more input ((i.e., “To analyze whether such an intuition is correct or not, consider an experiment using as input a dataset containing customer ratings for products in a retail setting” (col. 5, lines 32-40) and “the current programming model of in-memory dataflow frameworks, the decision to cache datasets produced by transformations is a manual activity performed by the users. However, as described above in the running example, this decision is hard, even more so when the dataflow involves various transformations and actions, and/or includes loops or iterations, on which the operations may access only a fragment of the data, or when each iteration may require data generated by the previous one. In summary, the cache placement must consider” (col. 6, lines 30-40)).  
With respect to claim 32, Gottin et al. discloses wherein which the first dataset includes at least one row, the instructions further include instructions operable to identify a change to the at least one row ( (col. 5, lines 5-20) and “FIG. 1A illustrates an exemplary dataflow 100 comprised of six transformations (labeled T1 through T6) that are triggered by three actions (labeled A1 through A3), according to one embodiment of the disclosure. ” col. 4, lines 55-60).  
With respect to claims 33-47, the claims 33-47are rejected as claims 26-62 above since the claims 33-47 are similar as claims 26-32 but different form.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Deb et al. discloses System for Performing a Lineage control in a data network, U.S. Pub, 2002/0117731 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             October 8, 2022